internal_revenue_service number release date index number ------------------------ ------------------------ ---------------------------- in re ------------------------------------------------ -------------------------------------- -------------------------------------- ------------------------------------ --------------------- - department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-121831-06 date july legend legend old trust ------------------------------------------------ husband ---------------------------------------------------------------------------- wife ----------------------------- date --------------------------- country ----- country --------------- x ----- y ---------------- son ---------------------------------------------------- son ------------------------------------------------------------- son --------------------------------------------------------- daughter ------------------------- son -------------------------- country ------------- trust ----------------------------------------- trust ------------------------------------------- state -------------- state statute ------------------------------------------------------------------------------------ state statute ------------------------------------------------------------------------- date -------------------------- new trust ------------------------------------------------ this is in response to a letter dated date and prior correspondence company ------------------------------------------------------ z --------------- foundation ----------------------------------------- state ------------- individual --------------------------- state statute ---------------------------------------------------------------------------------- state statute ---------------------------------------------------------------------------------- state statute -------------------------------------------------------------------------- state statute ------------------------------------------------------------------- plr-121831-06 dear ------------------ requesting rulings regarding the estate gift and generation-skipping_transfer gst tax consequences of a proposed transfer of assets from old trust to new trust and the termination of old trust facts husband and wife settlors established an irrevocable_trust old trust for the benefit of their children son son son and daughter settlors have another child son son and his descendants are expressly excluded as beneficiaries of old trust at the time settlors created old trust settlors were citizens of country and residents of country settlors initially funded old trust with dollar_figurex and later with dollar_figurey from funds that were located in country which is outside of the united_states it is represented that no additional transfers have been made to old trust since its creation the current trustees of old trust are son son and son the facts submitted and representations made are as follows on date under sec_1 of article first of old trust son son son and daughter are the initial beneficiaries beneficiaries of the trust during the lives of beneficiaries the trustees may distribute in their sole and absolute discretion at any time any amount of net_income and principal to or for the benefit of any beneficiaries and their descendants including all to one to the exclusion of the others under sec_1 of article first at the death of the last surviving beneficiary the trustees will divide the remaining trust into equal shares one share with respect to each beneficiary who has descendants then living each share will be held in a separate trust trust for descendant beneficiaries if no descendants of any beneficiary are then living the principal of the trust will be distributed to one or more charities selected by the trustees under sec_2_1 of article second the trustees of each trust for descendant beneficiaries may distribute in their sole and absolute discretion at any time any plr-121831-06 amount of net_income and principal to or for the benefit of descendant beneficiaries of that trust including all to one to the exclusion of the others under sec_2 of article second all trusts created under old trust terminate years after the death of the survivor of the issue of settlors’ parents who are living at the time old trust was executed however with respect to any property that may be transferred to old trust from trust or trust if the law of country so requires the respective portions of old trust holding such property will terminate years from the date trust or trust was executed under sec_5 of article fifth the trustees may appoint other co-trustees other than settlors under sec_5 if a trustee dies resigns or otherwise ceases to act the then acting trustees shall have a right to appoint a successor trustee if at any time no trustee is acting and none is so appointed the majority of eligible adult beneficiaries at such time shall appoint a successor trustee if none is so appointed a specified bank shall be appointed section dollar_figure of article fifth provides that subject_to the limitations of article sixth and any effective delegation made by any trustee if more than one trustee is acting as to any trust hereunder they shall act by unanimous decision of the trustees or if such trustees cannot reach a unanimous decision then by decision of son article sixth provides that if any trustee at any time acting hereunder is a person in whose favor a discretionary power over income or principal may be exercised or is a parent of any such person then such trustee shall be precluded from participating in any exercise of such discretionary power to or for the benefit of himself or any person whom he or she is obligated to support and any such power shall be exercised by the other trustees then acting hereunder the law of state governs old trust under state statute a trustee who is section b of state statute provides that unless the terms of the also a beneficiary cannot participate in distributions to himself instrument expressly provide otherwise a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of a_trust for the benefit of one or more proper objects of the exercise of the power may exercise such discretion by appointing all or part of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument provided however that the exercise of such discretion does not reduce any fixed income_interest of any income_beneficiary of the trust is in favor of the proper objects of the exercise of the power and does not violate the limitations of section -------- on date settlors established another irrevocable_trust new trust for the under article first paragraph the trustees may distribute in their sole and plr-121831-06 benefit of son son son and daughter at the time settlors created new trust settlors were citizens of country and residents of country new trust was funded with dollar_figurez from funds that were located outside of the united_states the trustee of new trust is company under article first paragraph of new trust when property is contributed to new trust the trustees will divide that property into equal shares one share each for son son son and daughter if living at that time if anyone of these beneficiaries is deceased then one share will be set_aside for the collective living descendants of the deceased beneficiary each share set_aside for the collective descendants will be further divided into per stirpital parts for such descendants son son son daughter or the living descendant of a deceased beneficiary for whom a per stirpital part is set_aside are referred to as the initial beneficiaries absolute discretion at any time any amount of net_income and principal of each separate share to or for the benefit of any initial beneficiary for whom the share is set_aside and his or her descendants including all to one to the exclusion of the others under article first paragraph upon the death of an initial beneficiary the remaining assets of that deceased initial beneficiary’s share will be divided into equal shares one share for each then living child of the deceased initial beneficiary and one share for the then living descendants of each then deceased child of the deceased initial beneficiary the share for descendants of a deceased child of a deceased initial beneficiary will be further divided into per stirpital parts each part to be held as a separate share for such descendants all such beneficiaries for whom shares are then set_aside will also be initial beneficiaries and payments from their shares will be made under article first paragraph if no descendant of the deceased initial beneficiary is then living the remaining assets of the trust directed to be disposed of under article first paragraph will be divided into per stirpital shares for and may be added to any share already held for the then living descendants of the closest lineal ancestor of the deceased initial beneficiary who is or was a descendant of the settlors or was a settlor each descendant for whom such a per stirpital share is held will be an initial beneficiary for purposes of article first if no descendant of the settlors is then living the remaining assets of the trust directed to be disposed of will be distributed under the conditions of article third determined as of the death of the initial beneficiary under article first paragraph on the death of the last to survive of son son son and daughter after dividing each share under article first paragraph the trustees will administer each separate share of new trust as a separate trust under article second and the initial beneficiary of each such share will be known as the primary beneficiary of each such separate trust under article first paragraph son and his descendants are expressly under article second paragraph any unappointed part of the remaining under article second paragraph at the death of a primary beneficiary the plr-121831-06 excluded as beneficiaries of new trust under article second paragraph the trustees may distribute in their sole and absolute discretion at any time any amount of net_income and principal of each separate trust to or for the benefit of any primary beneficiary for whom the trust is set_aside and his or her descendants including all to one to the exclusion of the others deceased primary beneficiary has a testamentary special power to appoint the remaining assets of the trust to any of settlors’ descendants except the deceased beneficiary that beneficiary’s creditors or estate the creditors of that beneficiary’s estate and son and his descendants assets of the deceased primary beneficiary’s trust will be divided into equal shares one share for each then living child of the deceased primary beneficiary and one share for the then living descendants of each then deceased child of the deceased primary beneficiary the share for descendants of a deceased child of a deceased primary beneficiary will be further divided into per stirpital parts each part to be held as a separate share for such descendants all such shares will be held as separate trusts the beneficiaries for whom these trusts are set_aside will also be primary beneficiaries and payments from their shares will be made under article second if no descendant of the deceased primary beneficiary is then living the remaining assets of the trust directed to be disposed of under article second paragraph will be divided into per stirpital shares for and may be added to any share already held for the then living descendants of the closest lineal ancestor of the deceased primary beneficiary who is or was a descendant of the settlors or was a settlor each descendant for whom such a per stirpital trust is held will be a primary beneficiary for purposes of article second if no descendant of the settlors is then living the remaining assets of the trust directed to be disposed of will be distributed under the conditions of article third article second paragraph provides that it is the settlors’ intent that on the death of a primary beneficiary of any generation except to the extent that beneficiary exercises his or her power_of_appointment the beneficiary’s trust will be divided among the beneficiary’s surviving descendants per stirpes with each descendant becoming a primary beneficiary through all succeeding generations in perpetuity to the maximum extent permitted under state law article third provides that any property to be disposed of under that article will be distributed on a per stirpital basis to the then living descendants of settlors but if none under article fifth the settlors authorize but do not direct the trustees to under article sixth a trustee who is also a current beneficiary of a_trust cannot plr-121831-06 to foundation or if foundation is not then in existence to a charity selected by the trustees appoint the primary beneficiary of each trust as cotrustee of his or her trust and to appoint at any time any other individual or bank or trust company as cotrustee as the trustees in their sole and absolute discretion may select however the settlors cannot be trustees and no beneficiary and no persons related or subordinate to any beneficiary within the meaning of sec_672 may be a sole trustee unless the trustees have changed the situs of new trust from state at least one of the trustees must be an individual bank or trust company domiciled in state the trust_protector may remove and replace any trustee provided that any trustee removed by the trust_protector may not be replaced with the settlors a beneficiary or a person related or subordinate within the meaning of sec_672 to any beneficiary participate as trustee of that trust in decisions regarding distributions to any beneficiary to exercise powers conferred on trustees under specified provisions of article fourth regarding change_of situs and cannot participate in the exercise of any general_power_of_appointment over that trust no trustee can participate in decisions regarding distributions from any trust to dependents he is legally obligated to support_trust created under new trust the trust_protector may prohibit the trustees from exercising any power conferred by law or new trust and may require the trustees to give advance notice of any proposed exercise of a power the trust_protector may remove and replace any trustee but must replace the trustee with a person who is not related or subordinate within the meaning of sec_672 to a beneficiary the trust_protector may remove and replace an investment_advisor while new trust is administered under article first the trust_protector committee by majority vote will replace a_trust protector who has ceased to serve while new trust is administered under article second the adult primary beneficiary or parent or guardian of a minor primary beneficiary of a_trust will replace a_trust protector who has ceased to serve the initial trust_protector committee will be son son son and daughter any member of the committee who ceases to serve will be replaced by the majority vote of the members eighth paragraph provides that during any period that there is an investment_advisor in office the trustees shall sell vote and take any_action with respect to the investment of the trust property upon the direction of the investment_advisor and shall take no such action with out such direction during the period that there is an under article eighth son is the initial investment_advisor of new trust article article seventh provides that individual will be the initial trust_protector of every plr-121831-06 investment_advisor in office the trustees shall have no duty to review or make recommendations with respect to any investment decisions and shall not be liable for any act or failure to act by the investment_advisor during any period that there is no investment_advisor in office all of the rights and powers conferred upon the investment_advisor pursuant to this article shall be conferred upon the trustees the investment_advisor shall act in a fiduciary capacity under article eighth paragraph any investment_advisor has the power to appoint his or her successor investment_advisor during any period when no investment_advisor is serving the trust_protector has the power to appoint an investment_advisor and may remove and replace such investment_advisor participating in any exercise of power that the trustee is prohibited from exercising to vote shares of stock in a company the investment_advisor controls within the meaning of sec_2036 that would be an incident_of_ownership within the meaning of sec_2042 or that would render any portion of trust property includible in his gross_estate under article eighth paragraph the investment_advisor is prohibited from under article ninth paragraph the law of state governs new trust under article ninth paragraph with respect to any property that may be transferred to new trust from trust or trust if the law of country so requires the respective portions of new trust holding such property will terminate years from the date trust or trust was executed further if any other trust created under new trust is deemed to be subject_to the law of a jurisdiction other than state that trust will terminate under the rule_of perpetuities of the governing jurisdiction upon termination of a_trust under article ninth paragraph the trust property will be distributed to those persons eligible to receive the income of that trust in such amounts and proportions as the trustees in their sole discretion determine including all to one to the exclusion of others capacity as trustees of old trust will exercise their sole and absolute discretion to distribute all of the principal of old trust to new trust and terminate old trust proposed transaction pursuant to section b of state statute son son and son in their section f of state statute provides that the exercise of the power to invade the principal of the trust under section b shall be considered the exercise of a special_power_of_appointment and is subject_to state statute sec_2 and rule_against_perpetuities principal of the trust under section b shall be by an instrument written signed and under section d of state statute the exercise of the power to invade plr-121831-06 acknowledged by the trustee and filed with the court having jurisdiction over the trust a copy of the writing must be served on all persons interested in the trust son son and son as the trustees of old trust will submit filing pursuant the taxpayers old trust son son son and new trust have requested to section d of state statute to court the filing states that the trustees of old trust are exercising their absolute discretion under sec_1 of article first to invade the principal of old trust and distribute all the assets of old trust to new trust thereby terminating old trust the filing further states that such distribution shall be subject_to any and all limitations liabilities obligations and encumbrances of any and every kind or nature now in existence in connection with the assets so transferred shall be enforceable with respect to new trust on the terms and conditions set forth in old trust including without limitation the state rule_against_perpetuities as provided by state statute state statute and state statute and the provisions of sec_2 of old trust the following rulings the reciprocal_trust doctrine does not apply to old trust none of the individual taxpayers holds a general_power_of_appointment as defined in sec_2041 of the internal_revenue_code with respect to old trust or new trust consequently upon the death of any of the individual taxpayers prior to or after the proposed transaction neither the property of old trust nor of new trust will be included in the gross_estate of such taxpayer under sec_2041 none of the individual taxpayers holds a general_power_of_appointment under sec_2514 with respect to old trust or new trust and consequently engaging in the proposed transaction will not be considered a taxable gift under sec_2514 distributions from and terminating distributions from old trust and new trust pursuant to the proposed transaction will not be subject_to federal generation-skipping_transfer gst tax law and analysis ruling_request in 395_us_316 the u s supreme court held that where donors create reciprocal trusts which do not change the economic position of each donor with respect to the property while avoiding the literal terms of the predecessor to sec_2036 the trust will be includible in that donor's gross_estate at death in grace the donor created a_trust providing for payment of income to his plr-121831-06 spouse for her life and payment of principal at the discretion of the trustees the spouse was granted a testamentary special power to appoint the property to the donor and their children shortly thereafter the spouse created a virtually identical trust naming the donor as life_beneficiary the court held that the trusts were interrelated since they were substantially identical and were part of a single transaction designed by the donor the transfers left each party in the same effective economic position as if they had created trusts naming themselves as life beneficiaries the court stated that application of the reciprocal_trust doctrine is not dependent on a finding that each trust was created as a quid pro quo for the other estate of grace supra pincite see also 109_f2d_99 2d cir cert_denied 310_us_637 in 69_tc_32 the tax_court held that the supreme court's decision in grace did not limit the application of the reciprocal_trust doctrine to situations where there exists the crossing of substantial economic interests and held that the doctrine also applies to the crossing of powers in bischoff each spouse within a very short time period created identical trusts for their grandchildren naming each other as trustee the court uncrossed the trust powers and held that the value of the property held in the trust created by each spouse was includible in his or her respective gross_estate under sec_2036 and sec_2038 a contra 68_f3d_151 6th cir settler trustee retained fiduciary powers to reinvest income and to time income and corpus distributions did not constitute retained economic benefit generally the reciprocal_trust doctrine applies to a situation in which x and y each establish a_trust x creates x trust to benefit y and y’s children y creates y trust to benefit x and x’s children even though x and y have not retained a life interest in the trust each established x and y are still in the same economic position as if they had created trusts naming themselves as life beneficiaries the courts have applied the reciprocal_trust doctrine to this situation this doctrine is also applied where the settlors hold trustee powers see bischoff settlors established one trust old trust for the benefit of their issue settlors did not retain any life interest in old trust accordingly the situation in grace is not present further the settlors do not hold trustee powers in old trust accordingly the situation in bischoff is not present the reciprocal_trust doctrine applies under sec_2036 and sec_2038 in order for those sections to apply the transferors in this case the settlors would have had to retain some interest in old trust in this case the settlors did not retain any interest in old trust as settlors or trustees with or without application of the reciprocal_trust doctrine therefore based on the facts submitted and the representations made we conclude that the reciprocal_trust doctrine does not apply to old trust the instant case is distinguishable from these situations in this case the plr-121831-06 ruling requests sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent and his creditors under sec_2514 the exercise or release of a general_power_of_appointment created after date is a transfer of property by the individual possessing such power under sec_2514 a general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate sec_25_2514-1 of the gift_tax regulations provides that a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the possessor or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the possessor and his creditors in the present case son son and son are trustees and beneficiaries of old trust with discretionary powers as trustees to distribute any amounts in any proportions of net_income and principal to beneficiaries of old trust article sixth of old trust prohibits son son and son from making distributions from old trust to themselves or to dependents they are legally obligated to support further state statute prohibits son son and son from making distributions from old trust to themselves as beneficiaries accordingly son son and son do not hold general powers of appointment with respect to old trust for purposes of sec_2041 and sec_2514 son is the initial investment_advisor of trust there are no restrictions to son son and son are beneficiaries of new trust but are not named as individual is the initial trust_protector son son and son are members of plr-121831-06 trustees of new trust and cannot be appointed to act as trustees the current trustee of new trust is company and at all times that state law governs new trust there must be one bank or trust company acting as trustee accordingly son son and son do not hold any power to make distributions from new trust to themselves or to any person they are obligated to support prevent son and son from being appointed as a successor investment_advisor the investment_advisor directs the trustee with respect to selling voting and taking any_action with respect to the investment of trust property however the investment_advisor does not hold any power to make distributions from new trust to himself or to any person he is legally obligated to support accordingly an individual taxpayer in his capacity as investment_advisor would not hold a general_power_of_appointment the trust_protector committee and may replace the trust_protector with anyone of them the trust_protector may remove and replace a trustee of new trust however the trust_protector cannot appoint a successor trustee who is related or subordinate within the meaning of sec_672 to any beneficiary thus the trust protector’s power to replace a trustee is not a general_power_of_appointment over the assets of new trust for purposes of sec_2041 and sec_2514 further the trust_protector may remove and replace the investment_advisor however as stated above the investment_advisor cannot exercise any powers of distribution to beneficiaries of new trust accordingly a beneficiary in his capacity as trust_protector would not hold a general_power_of_appointment conclude that none of the individual taxpayers holds a general_power_of_appointment as defined in sec_2041 with respect to old trust or new trust consequently upon the death of any of the individual taxpayers prior to or after the proposed transaction neither the property of old trust nor of new trust will be included in the gross_estate of such taxpayer under sec_2041 we also rule that none of the individual taxpayers holds a general_power_of_appointment under sec_2514 with respect to old trust or new trust and consequently engaging in the proposed transaction will not be considered a taxable gift under sec_2514 ruling_request each calendar_year by an individual resident or nonresident under sec_2501 a tax is imposed on the transfer of property by gift during accordingly based on the facts submitted and the representations made we under sec_2511 the tax imposed by sec_2501 shall apply whether the transfer is in sec_2601 imposes a tax on every generation-skipping_transfer gst made sec_26_2652-1 provides that for gst purposes a transfer is subject_to plr-121831-06 trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states the gift_tax shall apply to a transfer only if the property is situated within the united_states sec_25_2511-3 provides that for purposes of applying the gift_tax to the transfer of property owned and held by a nonresident_not_a_citizen_of_the_united_states at the time of the transfer real_property and tangible_personal_property constitute property within the united_states only if they are physically situated therein by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip in general under sec_2652 and sec_26 a of the generation-skipping_transfer_tax regulations the individual with respect to whom the property was last subject_to federal estate or gift_tax is the transferor of the property for gst tax purposes federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent's gross_estate as determined under sec_2031 or sec_2103 be necessary or appropriate to carry out the purposes of chapter including regulations consistent with the principles of chapter sec_11 and sec_12 providing for the application of the gst tax in the case of transferors who are nonresidents not citizens of the united_states sec_26_2663-2 provides rules for applying the gst tax to transfers by a transferor who is a nonresident_not_a_citizen_of_the_united_states nra transferor sec_26_2663-2 provides that the gst tax applies to a taxable_distribution or a taxable_termination to the extent that the initial transfer of property to the trust by a nra transferor whether during life or at death was subject_to the federal estate or gift_tax within the meaning of sec_26_2652-1 settlors were citizens of country and residents of country when new trust was established on date and when settlors funded new trust settlors were citizens of country and residents of country consequently for purposes of the gst tax settlors were nonresident_aliens not citizens of the united_states at the time each trust was established and funded old trust and new trust were funded with cash when old trust was established on date and when settlors funded old trust sec_2663 provides that the secretary shall prescribe such regulations as may plr-121831-06 transferred from settlors’ accounts located outside the united_states thus although settlors nonresident_aliens transferred cash which is tangible_personal_property for purposes of sec_2501 the cash was not physically situated within the united_states prior to the transfer therefore pursuant to sec_25_2511-3 the transfer of cash was not a transfer that was subject_to the gift_tax under sec_2501 because the initial transfers of property to old trust and new trust by settlors were not subject_to gift_tax and because settlors are nonresidents not citizens of the united_states at the time of the initial transfers to each trust the gst tax does not apply to distributions from old trust or new trust accordingly based on the facts submitted and representations made we conclude that distributions from and terminating distributions from old trust and new trust pursuant to the proposed transaction to the extent attributable to settlors’ transfers of dollar_figurex and dollar_figurey to old trust and dollar_figurez to new trust will not be subject_to federal generation-skipping_transfer_tax the rulings contained in this letter are based upon information and except as specifically ruled herein we express no opinion on the federal tax in accordance with the power_of_attorney on file with this office a copy of this representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification in an examination consequences of the proposed transaction under the cited provisions or under any other provisions of the code letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 plr-121831-06 provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes lorraine e gardner _________________________ sincerely yours passthroughs and special industries
